Citation Nr: 1412657	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1. Entitlement to a service connection for a back disability.

2. Entitlement to a service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2004 to November 2004 and from September 2005 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VA RO in Fargo, North Dakota.  The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran asserts that he had a back injury while on active service.  Specifically, he reported that he experienced low back pain after returning from Iraq in 2007.  A review of his service treatment records (STRs) indicates that he reported that he developed back pain during service and presently had back pain on his July 2007 Post-Deployment Health Assessment questionnaire.  

After service, the Veteran sought treatment for low back pain at VA in February 2008.  At the March 2008 follow-up visit, he reported that he had been to a chiropractor on two occasions.  March 2008 x-rays of his lumbosacral spine showed Grade I spondylolisthesis at the L5-S1 level.  On VA general medical examination in February 2009, the Veteran was diagnosed as having lumbosacral sprain.  However, the examiner did not provide an opinion as to whether the Veteran's low back disorder was related to his service.  This should be accomplished on remand.  In addition, efforts should be made to obtain a copy of the Veteran's chiropractic treatment records.  

Further, in March 2014 a representative of the Veteran submitted a brief in support of the Veteran's claims.  In that brief, the representative asserted that in December 2013 the Veteran had a VA examination for his back disability and that opinion was inadequate.  However, a review of the claims file shows there is no December 2013 VA examination associated with the claims file.  Therefore, a copy of the December 2013 VA must be associated with the claims file.  

With regard to his claim for bilateral hearing loss, the Veteran should be afforded a new VA audiological examination.  He was afforded a VA examination in January 2009, at which time puretone thresholds did not show hearing loss in accordance with VA standards.  However, the examiner did not report results for speech discrimination in either ear using the Maryland CNC test.  See 38 C.F.R. § 3.385.  Therefore, the January 2009 VA audiological examination is inadequate.  

Further, it was noted in a March 2008 VA audiology consult treatment record that the Veteran's right ear hearing thresholds were normal in limits, but the left ear had sensorineural type high frequency hearing loss.  However, a copy of the actual audiogram is not included in the VA treatment records.  This should be obtained on remand.  

Additionally, current VA treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a copy of the December 2013 VA examination; a copy of the actual March 2008 audiogram results from the Fargo VAMROC; and any VA treatment records dated since November 2008.  

2.  Ask the Veteran to identify all private medical care providers who have treated him for hearing loss and/or a back disorder since August 2007, to include any chiropractors.  Make arrangements to obtain all records that he adequately identifies.  

3. Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous noise exposure.

A full rationale must be provided for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.   All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should identify all current low back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the Veteran's complaints of back pain on his July 2007 Post-Deployment Health Assessment questionnaire; his complaints of low back pain shortly after service in February 2008; the March 2008 x-rays of his lumbosacral spine showing Grade I spondylolisthesis at the L5-S1 level; and the diagnosis of lumbosacral sprain on VA examination in February 2009.  

A full rationale must be provided for all opinions expressed.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiner(s) for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


